KUCERA,* Senior Judge
concurring in result with comment.
In my view, the legal principles of United States v. Strangstalien, 7 M.J. 225 (C.M.A.1979) are applicable. In that case, the Court of Military Appeals determined that a report by a government laboratory chemical examiner was admissible to show that a substance possessed by an accused was marijuana ought to be dispositive of issues concerning admissibility of urinalysis laboratory reports. Once admitted, at the choosing of the parties, or by a request of the fact finder, the meaning, creditability, accuracy and weight of such admitted urinalysis reports could be litigated just like any other evidence — scientific or otherwise. However, under the holding of United States v. Murphy, 23 M.J. 310 (C.M.A.1987), I must concur in the result of the principal opinion that the evidence is insufficient to prove the appellant guilty of marijuana use.

 Judge James Kucera took final action on this case prior to his retirement.